Citation Nr: 9901270	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-41 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for adjustment 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis 
(specifically claimed as affecting the thoracic spine).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for service connection 
for leg cramps (on a direct basis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1954 to May 1957.  

In August 1989, the veterans claims for service connection 
for adjustment disorder, arthritis, hearing loss, and leg 
cramps previously were denied; the veteran did not appeal any 
of the denials.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from a March 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that determined that no new 
and material evidence had been submitted to reopen the claims 
of service connection for adjustment disorder, arthritis, 
hearing loss, and leg cramps.  While the RO characterized 
them only as service connection claims, the Board has 
characterized the claims to accurately reflect the ROs 
determinations.  The veteran timely appealed the March 1994 
rating decision.  

During the veterans personal hearing before an RO hearing 
officer in November 1994, the veteran initially raised claims 
for service connection PTSD and for service connection for 
leg cramps secondary to thoracic spine compression; these 
claims were presented as amendments to his prior claims.  
He also specified that his claim for service connection for 
arthritis was for arthritis of the thoracic spine..  The 
hearing officer denied service connection for adjustment 
disorder, arthritis of the thoracic spine, bilateral hearing 
loss, and leg cramps on the basis that new and material 
evidence had not been submitted to reopen the claims.  

The Board notes that while the Hearing Officer considered the 
veterans claims for service connection for PTSD and for 
secondary service connection for leg cramps in the context of 
whether new and material evidence had been submitted to 
reopen the claims, those are original claims which initially 
must be considered as such by the RO.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  As the Board does not now have 
jurisdiction to consider such claims, they are referred to 
the RO for appropriate action, to include adjudication as 
original claims for service connection.  

The veteran has perfected appeals only on the issues of 
whether new and material evidence has been submitted to 
reopen the claims of service connection for adjustment 
disorder, for arthritis (specifically claimed as affecting 
the thoracic spine), for bilateral hearing loss, and for leg 
cramps (on a direct basis), and the veteran has not 
specifically withdrawn any of those issues; hence, the Board 
must confine its review to those issues.  


FINDINGS OF FACT

1.  The RO denied service connection for adjustment disorder, 
arthritis, hearing loss and leg cramps in a rating decision 
of August 1989 on the basis that those conditions were not 
incurred in or aggravated by active service; although 
notified of that decision and of his appellate rights in a 
letter from the RO dated in that same month, the veteran did 
not file an appeal.  

2.  New evidence associated the claims file since the August 
1989 denial indicates that the veteran now has arthritis of 
the thoracic spine associated with his service-connected 
compression fracture at T-12.

3.  New evidence associated with the claims file since the 
August 1989 rating decision, when considered alone or in 
conjunction with the evidence previously of record, is not 
probative of the questions of whether service connection for 
adjustment disorder, for bilateral hearing loss, or for leg 
cramps (on a direct basis) is warranted. 


CONCLUSIONS OF LAW

1.  The ROs unappealed August 1989 rating decision denying 
service connection for adjustment disorder, for arthritis of 
the thoracic spine, for bilateral hearing loss, and for leg 
cramps is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence to reopen the claim for service 
connection for arthritis (specifically claimed as affecting 
the thoracic spine) has been presented; the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

3.  Arthritis of the thoracic spine is proximately due to or 
the result of the veterans service-connected compression 
fracture at T-12.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

4.  New and material evidence to reopen any of the claims for 
service connection for adjustment disorder, for bilateral 
hearing loss, and for leg cramps (on a direct basis) has not 
been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veterans service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Service connection also may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In November 1988, the veteran filed a claim, which included 
entitlement to service connection for a nervous condition, 
arthritis, bilateral hearing loss, and leg cramps.  In August 
1989, the RO issued a rating decision, which included the 
denial of service connection for those claimed disorders.  In 
rendering the decision, the RO had the veterans service 
medical records, his VA treatment records for October to 
December 1988, and the report of his May-June 1989 VA 
examination at its disposal.  

The veterans service medical records do not reflect any 
complaints, symptomatology or treatment for a nervous 
condition, arthritis, hearing loss, or leg cramps.  The 
veterans 1988 VA outpatient treatment records show that he 
was seen for what was diagnosed as an acute anxiety 
episode/single episode of major depression disorder.  Those 
records note a history of deafness and back pain but make no 
reference to any leg cramps.  

The psychiatric report of the veterans 1989 VA examination 
notes adjustment disorder with mixed emotional features.  His 
degree of impairment was determined to be moderate by the 
examiner, who also noted that the veterans psychiatric 
condition had no relationship to military problems.  The 
physical examination portion notes that X-rays taken of the 
veterans dorsal spine revealed compression deformity 
involving D-10 and D-11 with narrowing of the joint space and 
degenerative changes.  Although he complained of cramps in 
his legs, upon examination, no leg cramps were revealed and 
no dorso-lumbar lack pathology was found to substantiate his 
complaints of leg cramps.  The audiological portion of the 
1989 VA examination revealed that the veterans auditory 
threshold was 60 decibels at 2000 Hz, 70 decibels at 3000 Hz, 
and 75 at 4000 Hz, in the right ear; and 60 decibels at 2000 
Hz, 80 decibels at 3000 Hz, and 90 decibels at 4000 Hz, in 
his left ear.  The examiner noted that the veteran had 
excellent hearing acuity to only 1000 Hz, and then a 
bilateral precipitous sensorineural loss of hearing acuity to 
a very severe level in the mid and upper frequencies 
resulting in considerably reduced speech discrimination, 
bilaterally.  

Based on the evidence summarized above, the RO issued the 
August 1989 rating decision denying service connection for a 
nervous condition, noted as adjustment disorder, arthritis, 
bilateral hearing loss, and leg cramps on the basis that none 
of those claimed disabilities were incurred in or aggravated 
by active service because none of those conditions were shown 
by military evidence of record, or within the applicable 
presumptive period following his separation from active duty 
service.  

The RO notified the veteran of its August 1989 decision and 
of his appellate rights in the same month; however, the 
veteran did not appeal the decision.  If a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the ROs denial of the 
appellants claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  
If, however, new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The two-step 
analysis involves two questions:  (1) Is the newly presented 
evidence new, that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence material, that is, is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Boards 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Evidence associated with the claims file since the ROs 
August 1989 decision, the last final decision in this case, 
is set forth below.  

In November 1994, the veteran testified at a personal 
hearing, which was held at the RO.  A transcript of that 
hearing shows that he testified he was being treated for 
anxiety disorder; that he has arthritis at the site of his 
compressed thoracic vertebra; that he experiences sever 
hearing loss in both ears, which he referred to as a nerve 
hearing loss; and that he experiences leg cramps.  As noted 
earlier, he clarified that his claim of service connection 
for arthritis only pertained to his thoracic spine.  He also 
related that, although he served in the Army, he was attached 
to the Air Force as a radio operator, Morse code, while in 
Korea from late 1954 to late 1955.  He further testified that 
such Korean duty was very stressful.  

In January 1995, the RO associated the veterans VA 
outpatient treatment records for October 1993 to December 
1994, and his VA hospitalization summary for March 1 to 5, 
1994, with the claims file.  These show that he was seen on 
an outpatient basis for major depression, complaints of back 
pain, and hearing loss.  The VA hospitalization summary for 
March 1994 shows that, when he came to the medical center for 
a scheduled appointment, he was admitted because of severe 
current stress (financial) and passive suicidal ideation, 
decreased appetite with a 10 pound weight loss, decreased 
sleep for nine days, and severe dysphoria.  He responded to 
treatment and, at hospital discharge, he received the 
following diagnoses:  Axis I, bipolar disorder, mixed; Axis 
II, none; Axis III, chronic low back pain, right bundle 
branch block on EKG, mild anemia, old compression fracture of 
D-12 with degenerative joint disease, bilateral hearing loss, 
and a history of stress induced dermatitis.  

Initially, the Board notes that all of the veterans VA 
outpatient and hospitalization records are new, in the sense 
that such evidence was not previously of record.  Moreover, 
with respect the claim for service connection for arthritis 
of the thoracic spine, the medical evidence indicates that 
the veteran now has arthritis of the thoracic spine 
associated with his compression fracture at T-12.  Such 
evidence is thus material for the purposes of reopening the 
claim for arthritis (now, specifically claimed as affecting 
the thoracic spine).  Indeed, old compression fracture at 
T-12 with degenerative joint disease was diagnosed at the 
veterans hospital discharge in early March 1994, and x-rays 
conducted in the VA outpatient treatment clinic a few days 
later confirmed degenerative joint disease anterior to the 
compression fracture at T-12; no contrary evidence has been 
presented.  Accordingly, the Board finds that the record 
presents a basis for a grant of service connection for 
arthritis of the thoracic spine secondary to the veterans 
service-connected compression fracture at T-12.  

As regards the remaining claims, however, such evidence 
merely reflects that the veteran currently has a nervous 
disorder and bilateral hearing loss; it does include 
competent medical evidence or opinion linking either such 
disorder to service.  Hence, while the Board emphasizes that, 
under current legal precedent, the absence of in-service 
evidence of hearing loss is not fatal to a hearing loss 
claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), a 
medically sound basis for attributing a current hearing loss 
disability (i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385) is still required to establish service connection 
for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Moreover, as such evidence does not show that the 
veteran currently has a chronic disorder characterized by leg 
cramps; thus, the evidence, likewise, does not show that 
there is a medical relationship between such condition and 
service.  As such, none of the new medical evidence is 
probative of any of the remaining claims for service 
connection. 

Furthermore, it would appear that the contentions advanced 
during the veterans November 1994 hearing, i.e., that his 
anxiety neurosis and bilateral hearing loss are the result of 
his active duty service, and that he has leg cramps that are 
the result of service, are basically reiterations of 
contentions previously noted and considered by the RO in 
August 1989.  However, even if such assertions were deemed 
new, the Board would emphasize that as a lay person without 
the appropriate medical training or expertise, the veteran is 
not competent to render an opinion on a medical matter, such 
as a diagnosis, or an opinion as to etiology of a claimed 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  The 
Board further notes that where, such as here, medical 
evidence is needed to establish service connection, lay 
statements, without more, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the August 1989 rating 
decision, when viewed either alone or in light of the 
evidence previously or record, is new and material for 
purposes of reopening the remaining previously denied claims.  
As such, the August 1989 denial remains final.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Moreover, the veteran has been informed of the evidence 
necessary to complete his application to reopen his claims 
for service connection for adjustment disorder, for bilateral 
hearing loss, and for leg cramps (on a direct basis).  See 
38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 524 
(1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the March 1994 rating 
decision on appeal, the RO also referred to a third criterion 
(formerly considered by the Board in accordance with the 
Courts case law) that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility of a 
change in outcome of the case on the merits.  See Evans, 9 
Vet. App. at 283, citing Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  However, the United States Court of Appeals 
for the Federal Circuit recently held that there was no such 
legal requirement.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  That notwithstanding, the Board finds that the ROs 
actions are not prejudicial to the veteran, since, for the 
reasons noted above (i.e., that no new and probative evidence 
has been submitted), the outcome is the same whether the 
claims are considered under the test utilized by the RO, or 
the correct, two-prong for reopening claims set for in 
38 C.F.R. § 3.156(a).  Thus, to remand this case to the RO 
for consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49747 (1992). 


ORDER

Service connection for arthritis of the thoracic spine 
secondary to a service-connected compression fracture at T-12 
is granted.

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for adjustment disorder 
is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for bilateral hearing 
loss is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for leg cramps (on a 
direct basis) is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  



- 2 -
